         Case 2:17-cv-14581-JVM Document 170 Filed 01/15/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 TAMARA G. NELSON, ET AL.,                        *         CIVIL ACTION
   Plaintiffs                                     *         NO. 17-14581
                                                  *
 VERSUS                                           *         DIVISION: 1
                                                  *
 BELINDA C. CONSTANT, ET AL.                      *         MAGISTRATE JUDGE
   Defendants                                     *         JANIS VAN MEERVELD
                                                  *
                                                  *
                                            JUDGMENT

       On February 28, 2020, the court dismissed Count I of plaintiff’s Complaint with prejudice

on summary judgment. (Rec. Doc. 132). The parties have settled Count II of the Complaint, and

on today’s date the Court dismissed Count II with prejudice and retained jurisdiction to enforce

the court-approved Settlement Agreement f or a          period of three years. (Rec. Doc. 169).

Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that there be judgment in favor of the

defendants and against the plaintiffs dismissing all of plaintiffs’ claims against the defendants with

prejudice provided that this Court shall retain jurisdiction to enforce the court-approved Settlement

Agreement for a period of three years from today’s date.

       New Orleans, Louisiana, this 15th day of January, 2021.



                                                           Janis van Meerveld
                                                       United States Magistrate Judge
